UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
DAVID FURTADO GRAY, CIVIL DOCKET NO. 1:19-CV-1519-P
Petitioner
VERSUS JUDGE DRELL
WARDEN, MAGISTRATE JUDGE PEREZ-MONTES
Respondent

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 8), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the Petition (ECF No. 1) is hereby DISMISSED for lack
of jurisdiction, WITH PREJUDICE as to the jurisdictional issue, and WITHOUT
PREJUDICE as to the merits of Petitioner’s claim.

yb
THUS DONE AND SIGNED, at Alexandria, Louisiana, on this 4 day of

March, 2020.

ESS

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
